Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 1 of 7




                  EXHIBIT 4
       Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 2 of 7
                                                                                               USOOPP2340OP2


(12) United States Plant Patent                                           (10) Patent No.:                      US PP23,400 P2
      Ferguson et al.                                                     (45) Date of Patent:                            Feb. 19, 2013
(54) STRAWBERRY PLANT NAMED                                           (22) Filed:            Oct. 7, 2011
       “DRISSTRAWTWENTYSEVEN
                                                                      (51) Int. Cl.
(50) Latin Name: Fragariaxananassa                                             AOIH 5/00                    (2006.01)
     Varietal Denomination: DrisstrawTwentySeven                      (52) U.S. Cl. ....................................................... Pt./208
(75) Inventors: Michael D. Ferguson, Moorpark, CA                     (58) Field of Classification Search .................... PtF208
                (US); Terrance C. Moran, Ojai, CA                              See application file for complete search history.
                (US)                                                  Primary Examiner — Annette Para
(73) Assignee: Driscoll Strawberry Associates, Inc.,                  (74) Attorney, Agent, or Firm — Jondle & Associates, P.C.
                Watsonville, CA (US)                                  (57)                         ABSTRACT
(*) Notice:       Subject to any disclaimer, the term of this         A new and distinct variety of strawberry plant named Dris
                  patent is extended or adjusted under 35             StrawTwentySeven characterized by having very large, coni
                  U.S.C. 154(b) by 0 days.                            cal fruit with strong Sweetness and high yield is disclosed.
(21) Appl. No.: 13/317,079                                                                      3 Drawing Sheets

                           1.                                                                     2
  Genus and species: Fragariaxananassa.                                  FIG. 2 shows upper and lower surfaces of the leaves of the
  Variety denomination: Dris.StrawTwentySeven.                        plant with three leaflets.
                                                                         FIG.3 shows both upper and lower surfaces of the flowers.
         BACKGROUND OF THE NEW PLANT                                     FIG. 4 shows the whole fruit.
                                                                         FIG. 5 shows the fruit in longitudinal cross-section.
   The present invention relates to a new and distinct straw
berry variety designated Dris.StrawTwentySeven and                               DESCRIPTION OF THE NEW VARIETY
botanically known as Fragariaxananassa. This new straw
berry variety was discovered in Ventura County, Calif. in                The following detailed descriptions set forth the distinctive
                                                                 10
January 2007 and originated from a cross between the female           characteristics of DrisstrawTwentySeven. The data which
parent Dris.StrawFight (U.S. Plant Pat. No. 20,735) and the           define these characteristics is based on observations taken in
proprietary male parent 1 OL297 (unpatented). A single plant          Ventura County, Calif. from 2007 to 2011. This description is
was selected for asexual propagation via tissue culture and           in accordance with UPOV terminology. Color designations,
vegetative cuttings in Shasta County, Calif. in 2007.            15
                                                                      color descriptions, and other phenotypical descriptions may
    Dris.StrawTwentySeven underwent further testing in Ven            deviate from the stated values and descriptions depending
tura County, Calif. for five years (2007-2011). The present           upon variation in environmental, seasonal, climatic, and cul
invention has been found to retain its distinctive characteris        tural conditions. DrisstrawTwentySeven has not been
tics through Successive asexual propagations via stolons.             observed under all possible environmental conditions. The
   Plant Breeder's Rights for this variety have not been              botanical description of DrisStrawTwentySeven was taken
applied for. DrisstrawTwentySeven has not been made pub               from six-month-old plants. Color terminology follows The
licly available or sold more than one year prior to the filing        Royal Horticultural Society Colour Chart, London (R.H.S.)
date of this application.                                             (2001 edition). Descriptive terminology follows the Plant
                                                                      Identification Terminology, An Illustrated Glossary, 2" edi
            SUMMARY OF THE INVENTION                             25
                                                                      tion by James G. Harris and Melinda Woolf Harris, unless
                                                                      where otherwise defined.
   The following are the most outstanding and distinguishing              DETAILED BOTANICAL DESCRIPTION OF THE
characteristics of this new cultivar when grown under normal                             PLANT
horticultural practices in Ventura County, Calif.
   1. High yield;                                                30   Classification:
   2. Very large, conic shaped fruit; and                                  Species.—Fragariaxananassa.
   3. Strong Sweetness.                                                    Common name.—Strawberry.
                                                                           Denomination.— DrisstrawTwentySeven.
        DESCRIPTION OF THE PHOTOGRAPHS                                Parentage:
                                                                 35
                                                                           Female parent. The variety Dris.StrawlFight (U.S.
   The accompanying color photographs show typical speci                     Plant Pat. No. 20,735).
mens of the new variety at various stages of development. The              Male parent. The proprietary variety 1 OL297 (unpat
colors shown are as true as can be reasonably obtained by                    ented).
conventional photographic procedures. The photographs                 Plant:
                                                                 40          Height.—19.6 cm.
were taken from six-month-old plants.
   FIG. 1 shows overall plant habit including fruit at various               Diameter:—38.5 cm.
stages of development.                                                       Number of crowns/plant.—3.
       Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 3 of 7

                                                  US PP23,400 P2
                                                                                                 4
     Habit. Flat globose.                                          Receptacle color. RHS 151D (Light yellow-green).
     Density of individual plant.—Medium.                         Stamen. Present. Anther color: RHS 20A (Medium
     Vigor (health and hardiness of plant).-Medium.                  yellow-orange).
Terminal leaflets:                                                 Pedicel. Attitude of hairs: Upwards.
     Size. Small. Length: 7.2 cm. Width: 6.3 cm. Length/ 5 Fruiting truss:
        width ratio: 1.1 (AS long as broad).                       Length. Long, 22.1 cm.
     Number of teeth/terminal leaflet.—23.                         Diameter at base of truss.—2.82 mm.
     Shape of teeth. Obtuse-Serrate to crenate.                    Number of berries per fruiting truss. 2.
     Color. Upper surface: RHS 137A (Dark green). 10              Attitude at first picking.—Prostrate.
         Lower surface: RHS 147B (Medium yellow-green).            Color at base of truss. RHS N144 (Light yellow
     Shape in cross section.—Slightly concave.                        green).
     Blistering. Medium.                                     Fruit:
     Number of leaflets. Three only.                               Relative fruit size. Very large.
     Shape. Orbicular.                                    15       Length.—56.59 mm.
     Base shape. Obtuse.                                           Width. 48.78 mm.
     Apex descriptor.—Rounded.
      Variegation.—Absent.                                         Length/width ratio.—1.2 (Longer than broad).
     Margin.—Serrate.                                              Fruit hollow length. 26.51 mm.
     Margin profile. Flat (Level with the leaflet blade).          Fruit hollow width. —12.74 mm.
Petiole:                                                           Fruit hollow length/width ratio.—2.1.
      Length.—12.6 cm.                                             Fruit hollow center (size). Large.
      Diameter:—2.86 mm.                                           Weight (per individual berry). 30.3 g.
     Pubescence.—Medium.                                           Predominant fruit shape.—Conical.
     Pose of hairs. Outwards-horizontal.                  25       Difference in shape between primary and secondary
     Color. RHS 145B (Medium yellow-green).                          fruits. Slight.
Petiolule:
      Length. 7.0 mm.                                              Evenness of fruit surface. Even or very slightly
     Diameter:—1.31 mm.                                                    UV.

     Bract frequency.—0.                                        30       Fruit skin color. RHS 46A (Dark red).
     Color. RHS 145B (Medium yellow-green).                              Evenness of fruit color. Even or very slightly uneven.
Stipule:                                                                 Fruit glossiness. Strong.
     Length.—3.1 cm.                                                     Achenes.—Insertion of achenes: Below surface. Colora
     Width. – 9.61 mm.                                                     tion (Sunward side of berry): RHS 181A (Medium
     Pubescence.—Dense.                                         35         greyed-red). Coloration (shaded side of berry): RHS
    Stipule anthocyanin coloration. Weak: RHS 51B                          153D (Medium yellow-green). Number per berry:
       (Light red).                                                        434. Weight (weight achenes divided by total it seed):
Stolon:
    Number. Many.                                                          0.000517162. Width of band without achenes: Very
    Average number of daughter plants per plant.—108.                      broad.
                                                                40
    Anthocyanin coloration. Strong: RHS 39A (Medium                      Firmness of flesh. Firm.
      red).                                                              Color of flesh (excluding core). RHS 40C (Medium
    Thickness. Medium.                                                      red).
    Pubescence.—Sparse.                                                  Color of core. RHS 155D (White).
Inflorescence:                                                  45       Evenness offlesh color.—Even.
     Position relative to foliage.—Above.                                Distribution offlesh color. Only marginal.
     Number of flowers. Medium.                                          Sweetness. Strong.
     Time of flowering (50% of plants at first flower). Very             Acidity. Weak.
       early.                                                            Texture when tasted.—Coarse.
     Flower size. Medium.                                       50
     Flower diameter:—33.32 mm.                                           Tipe of bearing.—Not everbearing — not remontant.
    Petals. Shape: Orbicular. Apex: Rounded. Base: Con                    Grams of fruit/plant.—1063 g.
       cave-convex. Margin: Entire. Spacing: Overlapping.                 Harvest interval.—December to July.
       Length: 16.22 mm. Width: 15.56 mm. Length/width                    Harvest maturity. Very early.
       ratio: 1.0 (As long as broad). Typical and observed      55   Disease, pest, and stress resistance:
       petal number per flower: 6. Color (upper surface):                 Botrytis fruit rot. Susceptible.
       RHS 155B (White).                                                  Powdery mildew. Moderately susceptible.
    Calyx. Diameter: 49.30 mm. Diameter relative to                       Verticillium wilt. Moderately resistant.
       corolla: Much larger. Inner calyx diameter relative to             Ranularia tulasnei. Moderately susceptible.
       outer: Smaller. Insertion of calyx: Set above fruit —    60
                                                                          Xanthomonas fragariae. Moderately susceptible.
       raised. Pose of calyx segments: Reflexed — upwards.                Aphis spp. (Aphids). Moderately susceptible.
       Size of calyx in relation to fruit: Slightly larger.
       Adherence of calyx: Weak.                                          Lygus hesperus (Lygus bug). Susceptible.
    Sepal. Shape: Elliptical. Apex: Convex. Margin:                       Wind. Moderately resistant.
       Entire. Length: 20.53 mm. Width: 6.99 mm. Typical        65        High temperatures.—Moderately resistant.
       and observed sepal number per flower: 12 or 14.                    High pH. Moderately resistant.
       Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 4 of 7

                                                    US PP23,400 P2
                              5                                                                      6
     High soil salt levels. Moderately resistant.                     Seven is more vigorous, earlier fruiting, and higher yielding
     Water logging.—Moderately resistant.                             than 1 OL297 and has larger, firmer fruit with better flavor
                                                                      than 1 OL297.
         COMPARISON WITH PARENTAL AND                                   When DrisstrawTwentySeven is compared to the com
             COMMERCIAL VARIETIES                                     mercial variety Driscoll El Dorado (U.S. Plant Pat. No.
                                                                      16.238), DrisstrawTwentySeven has a flat globose habit, an
   When DrisStrawTwentySeven is compared to the female                obtuse terminal leaflet base, obtuse to serrate to crenate ter
parent Dris.StrawFight (U.S. Plant Pat. No. 20,735), Dris             minal leaflet teeth, and a very broadband without achenes,
StrawTwentySeven is a flat globose and not everbearing                while Driscoll El Dorado has a globose habit, rounded ter
plant, while DrisstrawlFight is a globose and partially ever     10   minal leaflet base and teeth, and a narrow to medium width
bearing plant. Dris.StrawTwentySeven has stolons with                 band without achenes. Additionally, DrisstrawTwenty
strong anthocyanin coloration and medium thickness, while             Seven has strongly sweet fruit with weak acidity, while
 DrisstrawBight has thin stolons with weak anthocyanin col             Driscoll El Dorado has fruit with medium Sweetness and
oration. Additionally, Dris.StrawTwentySeven is more vig              acidity.
orous, earlier fruiting, and higher yielding than Dris.Stra      15     We claim:
weight and has larger, firmer fruit with better rain tolerance          1. A new and distinct variety of strawberry plant named
than Drisstraw Eight.                                                  DrisstrawTwentySeven as described and shown herein.
   When DrisstrawTwentySeven is compared to the propri
etary male parent 10L297 (unpatented), Dris.StrawTwenty                                      k   k   k   k   k
   Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 5 of 7

U.S. Patent        Feb. 19, 2013   Sheet 1 of 3       US PP23,400 P2




                                    2
   Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 6 of 7

U.S. Patent       Feb. 19, 2013    Sheet 2 of 3         US PP23,400 P2




                                   G. 3.




                                  F, -
   Case 2:19-cv-00493-TLN-CKD Document 1-4 Filed 03/20/19 Page 7 of 7

U.S. Patent       Feb. 19, 2013   Sheet 3 of 3          US PP23,400 P2




                                     S
